 

EXHIBIT 10.2

 

AMENDED AND RESTATED
PROPERTY MANAGEMENT AND LEASING AGREEMENT

 

This AMENDED AND RESTATED PROPERTY MANAGEMENT AND LEASING AGREEMENT (this
“Management Agreement”) is made and entered into as of the 9th day of March,
2006, by and among BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a Maryland
corporation (“BH OPPORTUNITY REIT”), BEHRINGER HARVARD OPPORTUNITY OP I, LP, a
Texas limited partnership (“BH OPPORTUNITY LP”), and HPT MANAGEMENT SERVICES LP,
Texas limited partnership (the “Manager”).

 

WHEREAS, BH OPPORTUNITY LP was organized to acquire, own, operate, lease and
manage real estate properties on behalf of BH OPPORTUNITY REIT; and

 

WHEREAS, BH OPPORTUNITY LP and BH OPPORTUNITY REIT and Manager previously
entered into that certain Property Management and Leasing Agreement dated
September 20, 2005 (the “Original Management Agreement”); and

 

WHEREAS, BH OPPORTUNITY REIT intends to continue to raise money from the sale of
its common stock to be used, net of payment of certain offering costs and
expenses, for investment in the acquisition or construction of income-producing
real estate and other real estate-related investments (including the making or
purchase of mortgage loans), some or all of which are to be acquired and held by
Owner (as hereinafter defined) on behalf of BH OPPORTUNITY REIT; and

 

WHEREAS, Owner intends to continue to retain Manager to manage and coordinate
the leasing of certain of the real estate properties acquired by Owner under the
terms and conditions set forth in this Management Agreement; and

 

WHEREAS, the parties desire to amend and restate the Original Management
Agreement in its entirety in accordance with the terms and provisions hereof;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree, as
follows:

 


ARTICLE I

 


DEFINITIONS


 

Except as otherwise specified or as the context may otherwise require, the
following terms have the respective meanings set forth below for all purposes of
this Management Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms thereof:

 

1.1                                 “Affiliate” means, with respect to any
Person, (i) any Person directly or indirectly owning, controlling or holding,
with the power to vote, 10% or more of the outstanding voting securities of such
other Person; (ii) any Person 10% or more of whose outstanding voting securities
are directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee or general partner of such other Person; and (v) any
legal entity for which such Person acts as an executive officer, director,
trustee or general partner.

 

1.2                                 “Gross Revenues” means all amounts actually
collected as rents or other charges for the use and occupancy of the Properties,
but shall exclude interest and other investment income of Owner and proceeds
received by Owner for a sale, exchange, condemnation, eminent domain taking,
casualty or other disposition of assets of Owner.

 

1.3                                 “Improvements” means buildings, structures,
equipment from time to time located on the Properties and all parking and common
areas located on the Properties.

 

--------------------------------------------------------------------------------


 

1.4                                 “Intellectual Property Rights” means all
rights, titles and interests, whether foreign or domestic, in and to any and all
trade secrets, confidential information rights, patents, invention rights,
copyrights, service marks, trademarks, know-how, or similar intellectual
property rights and all applications and rights to apply for such rights, as
well as any and all moral rights, rights of privacy, publicity and similar
rights and license rights of any type under the laws or regulations of any
governmental, regulatory, or judicial authority, foreign or domestic and all
renewals and extensions thereof.

 

1.5                                 “Lease” means, unless the context otherwise
requires, any lease or sublease made by Owner as landlord or by its predecessor.

 

1.6                                 “Management Fees” has the meaning set forth
in Section 5.1 hereof.

 

1.7                                 “Owner” means BH OPPORTUNITY REIT, BH
OPPORTUNITY LP and any joint venture, limited liability company or other
Affiliate of BH OPPORTUNITY REIT or BH OPPORTUNITY LP that owns, in whole or in
part, on behalf of BH OPPORTUNITY REIT, any Properties.

 

1.8                                 “Person” means an individual, corporation,
association, business trust, estate, trust, partnership, limited liability
company or other legal entity.

 

1.9                                 “Properties” means all real estate
properties owned by Owner and all tracts as yet unspecified but to be acquired
by Owner containing income-producing improvements or on which Owner will
construct income-producing improvements.

 

1.10                           “Proprietary Properties” means all modeling
algorithms, tools, computer programs, know-how, methodologies, processes,
technologies, ideas, concepts, skills, routines, subroutines, operating
instructions and other materials and aides used in performing the duties set
forth in Article 2 that relate to management advice, services and techniques
regarding current and potential Properties, and all modifications, enhancements
and derivative works of the foregoing.

 


ARTICLE II


 


APPOINTMENT OF MANAGER; SERVICES TO BE PERFORMED


 

2.1                                 Appointment of Manager. Owner hereby engages
and retains Manager as the manager and as tenant coordinating agent of the
Properties, and Manager hereby accepts such appointment on the terms and
conditions hereinafter set forth; it being understood that this Management
Agreement shall cause Manager to be, at law, Owner’s agent upon the terms
contained herein.

 

2.2                                 General Duties. Manager shall devote its
best efforts to performing its duties hereunder to manage, operate, maintain and
lease the Properties in a diligent, careful and vigilant manner. The services of
Manager are to be of scope and quality not less than those generally performed
by professional property managers of other similar properties in the area.
Manager shall make available to Owner the full benefit of the judgment,
experience and advice of the members of Manager’s organization and staff with
respect to the policies to be pursued by Owner relating to the operation and
leasing of the Properties.

 

2.3                                 Specific Duties. Manager’s duties include
the following:

 

(a)                                  Lease Obligations. Manager shall perform
all duties of the landlord under all Leases insofar as such duties relate to
operation, maintenance, and day-to-day management. Manager shall also provide or
cause to be provided, at Owner’s expense, all services normally provided to
tenants of like premises, including where applicable and without limitation,
gas, electricity or other utilities required to be furnished to tenants under
Leases, normal repairs and maintenance, and cleaning, and janitorial service.
Manager shall arrange for and supervise the performance of all installations and
improvements in space leased to any tenant that are either expressly required
under the terms of the lease of such space or that are customarily provided to
tenants.

 

(b)                                 Maintenance. Manager shall cause the
Properties to be maintained in the same manner as similar properties in the
area. Manager’s duties and supervision in this respect shall include, without

 

2

--------------------------------------------------------------------------------


 

limitation, cleaning of the interior and the exterior of the Improvements and
the public common areas on the Properties and the making and supervision of
repair, alterations, and decoration of the Improvements, subject to and in
strict compliance with this Management Agreement and the Leases. Construction
activities undertaken by Manager, if any, will be limited to activities related
to the management, operation, maintenance, and leasing of the Property (e.g.,
repairs, renovations, and leasehold improvements).

 

(c)                                  Leasing Functions. Manager shall coordinate
the leasing of the Properties and shall negotiate and use its best efforts to
secure executed Leases from qualified tenants, and to execute same on behalf of
Owner, if requested, for available space in the Properties, such Leases to be in
form and on terms approved by Owner and Manager, and to bring about complete
leasing of the Properties. Manager shall be responsible for the hiring of all
leasing agents, as necessary for the leasing of the Properties, and to otherwise
oversee and manage the leasing process on behalf of Owner.

 

(d)                                 Notice of Violations. Manager shall forward
to Owner promptly upon receipt all notices of violation or other notices from
any governmental authority, and board of fire underwriters or any insurance
company, and shall make such recommendations regarding compliance with such
notice as shall be appropriate.

 

(e)                                  Personnel. Any personnel hired by Manager
to maintain, operate and lease the Property shall be the employees or
independent contractors of Manager and not of Owner of such Property, BH
OPPORTUNITY LP or BH OPPORTUNITY REIT. Manager shall use due care in the
selection and supervision of such employees or independent contractors. Manager
shall be responsible for the preparation of and shall timely file all payroll
tax reports and timely make payments of all withholding and other payroll taxes
with respect to each employee.

 

(f)                                    Utilities and Supplies. Manager shall
enter into or renew contracts for electricity, gas, steam, landscaping, fuel,
oil, maintenance and other services as are customarily furnished or rendered in
connection with the operation of similar rental property in the area.

 

(g)                                 Expenses. Manager shall analyze all bills
received for services, work and supplies in connection with maintaining and
operating the Properties, pay all such bills when due, and, if requested by
Owner, pay, when due, utility and water charges, sewer rent and assessments, and
any other amount payable in respect to the Properties. All bills shall be paid
by Manager within the time required to obtain discounts, if any. Owner may from
time to time request that Manager forward certain bills to Owner promptly after
receipt, and Manager shall comply with any such request. Manager shall pay all
bills, assessments, real property taxes, insurance premiums and any other amount
payable in respect to the Properties out of the Account (as hereinafter
defined). All expenses shall be billed at net cost (i.e., less all rebates,
commissions, discounts and allowances, however designed).

 

(h)                                 Monies Collected. Manager shall timely
collect all rent and other monies, in the form of a check or money order, from
tenants and any sums otherwise due Owner with respect to the Properties in the
ordinary course of business. Owner authorizes Manager to request, demand,
collect and provide receipt for all such rent and other monies and to institute
legal proceedings in the name of Owner for the collection thereof and for the
dispossession of any tenant in default under its Lease.

 

(i)                                     Banking Accommodations. Manager shall
establish and maintain a separate checking account (the “Account”) for funds
relating to the Properties. All monies deposited from time to time in the
Account shall be deemed to be trust funds and shall be and remain the property
of Owner and shall be withdrawn and disbursed by Manager for the account of
Owner only as expressly permitted by this Management Agreement for the purposes
of performing the obligations of Manager hereunder. No monies collected by
Manager on Owner’s behalf shall be commingled with funds of Manager. The Account
shall be maintained, and monies shall be deposited therein and withdrawn
therefrom, in accordance with the following:

 

(i)             All sums received from rents and other income from the
Properties shall be promptly deposited by Manager in the Account. Manager shall
have the right to designate two or more persons who shall be authorized to draw
against the Account, but only for purposes authorized by this Management
Agreement.

 

3

--------------------------------------------------------------------------------


 

(ii)          All sums due to Manager hereunder, whether for compensation,
reimbursement for expenditures, or otherwise, as herein provided, shall be a
charge against the operating revenues of the Properties and shall be paid and/or
withdrawn by Manager from the Account prior to the making of any other
disbursements therefrom.

 

(iii)       By the 15th day after the end of each month, Manager shall forward
to Owner all monies contained in the Account other than a reserve of $5,000 and
any other amounts otherwise provided in the budget, which shall remain in the
Account.

 

(j)                                     Ownership Agreements. Manager has
received copies of (and will be provided with copies of future) Articles of
Incorporation, Agreements of Limited Partnership, Joint Venture Partnership
Agreements and Operating Agreements, each as may be amended from time to time,
of Owner, as applicable (the “Ownership Agreements”) and is familiar with the
terms thereof. Manager shall use reasonable care to avoid any act or omission
that, in the performance of its duties hereunder, shall in any way conflict with
the terms of Ownership Agreements.

 

(k)                                  Signs. Manager shall place and remove, or
cause to be placed and removed, such signs upon the Properties as Manager deems
appropriate, subject, however, to the terms and conditions of the Leases and to
any applicable ordinances and regulations.

 

2.4                                 Approval of Leases, Contracts, Etc. In
fulfilling its duties to Owner, Manager may and hereby is authorized to enter
into any leases, contracts or agreements on behalf of Owner in the ordinary
course of the management, operation, maintenance and leasing of the Property.

 

2.5                                 Accounting, Records and Reports.

 

(a)                                  Records. Manager shall maintain all office
records and books of account and shall record therein, and keep copies of, each
invoice received from services, work and supplies ordered in connection with the
maintenance and operation of the Properties. Such records shall be maintained on
a double entry basis. Owner and persons designated by Owner shall at all
reasonable time have access to and the right to audit and make independent
examinations of such records, books and accounts and all vouchers, files and all
other material pertaining to the Properties and this Management Agreement, all
of which Manager agrees to keep safe, available and separate from any records
not pertaining to the Properties, at a place recommended by Manager and approved
by Owner.

 

(b)                                 Monthly Reports. On or before the 15th day
after the end of each month during the term of this Management Agreement,
Manager shall prepare and submit to Owner the following reports and statements:

 

(i)             rental collection record;

 

(ii)          monthly operating statement;

 

(iii)       copy of cash disbursements ledger entries for such period, if
requested;

 

(iv)      copy of cash receipts ledger entries for such period, if requested;

 

(v)         the original copies of all contracts entered into by Manager on
behalf of Owner during such period, if requested; and

 

(vi)      copy of ledger entries for such period relating to security deposits
maintained by Manager, if requested.

 

(c)                                  Budgets and Leasing Plans. Not later than
November 15 of each calendar year, Manager shall prepare and submit to Owner for
its approval an operating budget and a marketing and leasing plan on each
Property for the calendar year immediately following such submission. In
connection with any acquisition of a Property by Owner, Manager shall prepare a
budget and marketing and leasing plan for the remainder of the calendar year.
The budget and marketing and leasing plan shall be in the form of the

 

4

--------------------------------------------------------------------------------


 

budget and plan approved by Owner prior to the date thereof. As often as
reasonably necessary during the period covered by any such budget, Manager may
submit to Owner for its approval an updated budget or plan incorporating such
changes as shall be necessary to reflect cost over-runs and the like during such
period. If Owner does not disapprove any such budget within 30 days after
receipt thereof by Owner, such budget shall be deemed approved. If Owner shall
disapprove any such budget or plan, it shall so notify Manager within said
30-day period and explain the reasons therefor. If Owner disapproves of any
budget or plan, Manager shall submit a revised budget or plan, as applicable,
within 10 (ten) days of receipt of the notice of disapproval, and Owner shall
have 10 (ten) days to provide notice to Manager if it disapproves of any such
revised budget or plan. Manager will not incur any costs other than those
estimated in any budget except for:

 

(i)             tenant improvements and real estate commissions required under a
Lease;

 

(ii)          maintenance or repair costs under $5,000 per Property;

 

(iii)       costs incurred in emergency situations in which action is
immediately necessary for the preservation or safety of the Property, or for the
safety of occupants or other persons (or to avoid the suspension of any
necessary service of the Property);

 

(iv)      expenditures for real estate taxes and assessment; and

 

(v)         maintenance supplies calling for an aggregate purchase price less
than $25,000 per annum for all Properties.

 

Budgets prepared by Manager shall be for planning and informational purposes
only, and Manager shall have no liability to Owner for any failure to meet any
such budget. However, Manager will use its best efforts to operate within the
approved budget.

 

(d)                                 Legal Requirements. Manager shall execute
and file when due all forms, reports, and returns required by law relating to
the employment of its personnel. Manager shall be responsible for notifying
Owner in the event it receives notice that any Improvement on a Property or any
equipment therein does not comply with the requirements of any statute,
ordinance, law or regulation of any governmental body or of any public authority
or official thereof having or claiming to have jurisdiction thereover. Manager
shall promptly forward to Owner any complaints, warnings, notices or summonses
received by it relating to such matters. Owner represents that to the best of
its knowledge each of its Properties and any equipment thereon will upon
acquisition by Owner comply with all such requirements. Owner authorizes Manager
to disclose the ownership of the Property by Owner to any such officials. Owner
agrees to indemnify, protect, defend, save and hold Manager and its
stockholders, officers, directors, employees, managers, successors and assigns
(collectively, the “Indemnified Parties”) harmless of and from any and all
Losses (as defined in Section 3.5(a) hereof) that may be imposed on them or any
or all of them by reason of the failure of Owner to correct any present or
future violation or alleged violation of any and all present or future laws,
ordinances, statutes, or regulations of any public authority or official
thereof, having or claiming to have jurisdiction thereover, of which it has
actual notice.

 

2.6                                 Guaranty of Deposits. Should Owner acquire
real property from Behringer Development Company LP, a Texas limited partnership
(“Behringer Development”), Manager hereby guarantees the full, prompt and
unconditional refund of any earnest money deposit paid by Owner to Behringer
Development should Owner be entitled to such refund as a result of (i) the
failure of Behringer Development to develop the property, (ii) the failure of
all or a specified portion of the pre-leased tenants to take possession under
their leases for any reason, or (iii) the inability of Owner to pay the full
purchase price at closing.

 


ARTICLE III


 


AUTHORITY GRANTED TO MANAGER AND CERTAIN OWNER OBLIGATIONS


 

3.1                                 Authority As To Tenants, Etc. Owner agrees
and does hereby give Manager the following exclusive authority and powers (all
of which shall be exercised either in the name of Manager, as Manager for

 

5

--------------------------------------------------------------------------------


 

Owner, or in the name or Owner entered into by Manager as Owner’s authorized
agent, and Owner shall assume all expenses in connection with such matters):

 

(a)                                  to advertise each Property or any part
thereof and to display signs thereon, as permitted by law;

 

(b)                                 to lease the Properties to tenants;

 

(c)                                  to pay all expenses of leasing such
Property, including but not limited to, newspaper and other advertising,
signage, banners, brochures, referral commissions, leasing commissions, finder’s
fees and salaries, bonuses and other compensation of leasing personnel
responsible for the leasing of the Property;

 

(d)                                 to cause references of prospective tenants
to be investigated, it being understood and agreed by the parties hereto that
Manager does not guarantee the creditworthiness or collectibility of accounts
receivable from tenants, users or lessees; and to negotiate new Leases and
renewals and cancellations of existing Leases that shall be subject to Manager
obtaining Owner’s approval;

 

(e)                                  to collect from tenants all or any of the
following: a late rent administrative charge, a non-negotiable check charge,
credit report fee, a subleasing administrative charge and/or broker’s
commission; and Manager need not account for such charges and/or commission to
Owner;

 

(f)                                    to terminate tenancies and to sign and
serve in the name of Owner of each Property such notices as are deemed necessary
by Manager;

 

(i)             to institute and prosecute actions to evict tenants and to
recover possession of the Property or portions thereof;

 

(ii)          with Owner’s authorization, to sue for and in the name of Owner
and recover rent and other sums due; and to settle, compromise, and release such
actions or suits, or reinstate such tenancies. All expenses of litigation
including, but not limited to, attorneys’ fees, filing fees, and court costs
that Manager shall incur in connection with the collecting of rent and other
sums, or to recover possession of any Property or any portion thereof, shall be
deemed to be an operational expense of the Property. Manager and Owner shall
concur on the selection of the attorneys to handle such litigation.

 

3.2                                 Operational Authority. Owner agrees and does
hereby give Manager the following exclusive authority and powers (all of which
shall be exercised either in the name of Manager, as Manager for Owner, or in
the name or Owner entered into by Manager as Owner’s authorized agent, and Owner
shall assume all expenses in connection with such matters):

 

(a)                                  to hire, supervise, discharge, and pay all
labor required for the operation and maintenance of each Property including but
not limited to on-site personnel, managers, assistant managers, leasing
consultants, engineers, janitors, maintenance supervisors and other employees
required for the operation and maintenance of the Property, including personnel
spending a portion of their working hours (to be charged on a pro rata basis) at
the Property. All expenses of such employment shall be deemed operational
expenses of the Property.

 

(b)                                 to make or cause to be made all ordinary
repairs and replacements necessary to preserve each Property in its present
condition and for the operating efficiency thereof and all alterations required
to comply with lease requirements, and to decorate the Property;

 

(c)                                  to negotiate and enter into, as Manager of
the Property, contracts for all items on budgets that have been approved by
Owner, any emergency services or repairs for items not exceeding $5,000,
appropriate service agreements and labor agreements for normal operation of the
Property, which have terms not to exceed three years, and agreements for all
budgeted maintenance, minor alterations, and utility services, including, but
not limited to, electricity, gas, fuel, water, telephone, window washing,
scavenger service, landscaping, snow removal, pest exterminating, decorating and
legal services in connection with

 

6

--------------------------------------------------------------------------------


 

the Leases and service agreements relating to the Property, and other services
or such of them as Manager may consider appropriate; and

 

(d)                                 to purchase supplies and pay all bills.

 

Manager shall use its best efforts to obtain the foregoing services and
utilities for the Property under terms that are as cost-effective and otherwise
favorable to Manager as possible for the quality of services and utilities
required. Owner hereby appoints Manager as Owner’s authorized Manager for the
purpose of executing, as Manager for said Owner, all such contracts. In
addition, Owner agrees to specifically assume in writing all obligations under
all such contracts so entered into by Manager, on behalf of Owner of the
Property, upon the termination of this Agreement, and Owner shall indemnify,
protect, save, defend and hold Manager and the other Indemnified Parties
harmless from and against any and all Losses resulting from, arising out of or
in any way related to such contracts and that relate to or concern matters
occurring after termination of this Agreement, but excluding matters arising out
of Manager’s willful misconduct, gross negligence and/or unlawful acts. Manager
shall secure the approval of, and execution of appropriate contracts by, Owner
for any non-budgeted and non-emergency/contingency capital items, alterations or
other expenditures in excess of $5,000 for any one item, securing for each item
at least three written bids, if practicable, or providing evidence satisfactory
to Owner that the contract amount is lower than industry standard pricing, from
responsible contractors. Manager shall have the right from time to time during
the term hereof, to contract with and make purchases from Affiliates of Manager,
provided that contract rates and prices are competitive with other available
sources. Manager may at any time and from time to time request and receive the
prior written authorization of Owner of the Property of any one or more
purchases or other expenditures, notwithstanding that Manager may otherwise be
authorized hereunder to make such purchases or expenditures.

 

3.3                                 Rent and Other Collections. Owner agrees and
does hereby give Manager the exclusive authority and powers (all of which shall
be exercised either in the name of Manager, as Manager for Owner, or in the name
or Owner entered into by Manager as Owner’s authorized agent, and Owner shall
assume all expenses in connection with such matters) to collect rents and/or
assessments and other items, including but not limited to tenant payments for
real estate taxes, property liability and other insurance, damages and repairs,
common area maintenance, tax reduction fees and all other tenant reimbursements,
administrative charges, proceeds of rental interruption insurance, parking fees,
income from coin operated machines and other miscellaneous income, due or to
become due and give receipts therefor and to deposit all such Gross Revenue
collected hereunder in the Account. Manager may endorse any and all checks
received in connection with the operation of any Property and drawn to the order
of Owner, and Owner shall, upon request, furnish Manager’s depository with an
appropriate authorization for Manager to make such endorsement. Manager shall
also have the exclusive authority to collect and handle tenants’ security
deposits, including the right to apply such security deposits to unpaid rent,
and to comply, on behalf of Owner of the Property, with applicable state or
local laws concerning security deposits and interest thereon, if any. Manager
shall not be required to advance any monies for the care or management of any
Property. Owner agrees to advance all monies necessary therefor. If Manager
shall elect to advance any money in connection with a Property, Owner agrees to
reimburse Manager forthwith and hereby authorizes Manager to deduct such
advances from any monies due Owner. In connection with any insured losses or
damages relating to any Property, Manager shall have the exclusive authority to
handle all steps necessary regarding any such claim; provided that Manager will
not make any adjustments or settlements in excess of $10,000 without Owner’s
prior written consent.

 

3.4                                 Payment of Expenses. Owner agrees and does
hereby give Manager the exclusive authority and power (all of which shall be
exercised either in the name of Manager, as Manager for Owner, or in the name or
Owner entered into by Manager as Owner’s authorized agent, and Owner shall
assume all expenses in connection with such matters) to pay all expenses of the
Property from the Gross Revenue collected in accordance with Section 3.3 above,
from the Account. It is understood that the Gross Revenue will be used first to
pay the compensation to Manager as contained in Article 5 below, then
operational expenses and then any mortgage indebtedness, including real estate
tax and insurance impounds, but only as directed by Owner in writing and only if
sufficient Gross Revenue is available for such payments. Nothing in this
Agreement shall be interpreted in such a manner as to obligate Manager to pay
from Gross Revenue, any expenses incurred by Owner prior to the commencement of
this Agreement, except to the extent Owner advances additional funds to pay such
expenses.

 

3.5                                 Certain Owner Indemnification Obligations.

 

(a)                                  On Termination. In the event this Agreement
is terminated for any reason prior to the expiration of its original term or any
renewal term, Owner shall indemnify, protect, defend, save and hold

 

7

--------------------------------------------------------------------------------


 

Manager and all of the other Indemnified Parties harmless from and against any
and all claims, causes of action, demands, suits, proceedings, loss, judgments,
damage, awards, liens, fines, costs, attorney’s fees and expenses, of every kind
and nature whatsoever (collectively, “Losses”), that may be imposed on or
incurred by Manager by reason of the willful misconduct, gross negligence and/or
unlawful acts (such unlawfulness having been adjudicated by a court of proper
jurisdiction) of Owner.

 

(b)                                 Property Damage, Etc. Owner agrees to
indemnify, defend, protect, save and hold Manager and all of the other
Indemnified Parties harmless from any and all Losses in connection with or in
any way related to the Property and from liability for damage to the Property
and injuries to or death of any person whomsoever, and damage to property;
provided, however, that such indemnification shall not extend to any such Losses
arising out of the willful misconduct, gross negligence and/or unlawful acts
(such unlawfulness having been adjudicated by a court of proper jurisdiction) of
Manager or any of the other Indemnified Parties. Manager shall not be liable for
any error of judgment or for any mistake of fact or law, or for any thing that
it may do or refrain from doing, except in cases of willful misconduct, gross
negligence and/or unlawful acts (such unlawfulness having been adjudicated by a
court of proper jurisdiction).

 

3.6                                 Environmental Matters. Owner hereby warrants
and represents to Manager that to the best of Owner’s knowledge, no Property,
upon acquisition by Owner, nor any part thereof, will be used to treat, deposit,
store, dispose of or place any hazardous substance that may subject Manager to
liability or claims under the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C.A. Section 9607) or any constitutional
provision, statute, ordinance, law, or regulation of any governmental body or of
any order or ruling of any public authority or official thereof, having or
claiming to have jurisdiction thereover. Furthermore, Owner agrees to indemnify,
protect, defend, save and hold Manager and all of the other Indemnified Parties
from any and all Losses involving, concerning or in any way related to any past,
current or future allegations regarding treatment, depositing, storage, disposal
or placement by any party other than Manager of hazardous substances on the
Property.

 

3.7                                 Legal Status of Properties. Owner represents
that to the best of its knowledge each Property and any equipment thereon, when
acquired by Owner, will comply with all legal requirements and authorizes
Manager to disclose the identity of the Owner of the Property to any such
officials and agrees to indemnify, protect, defend, save and hold Manager and
the other Indemnified Parties harmless of and from any and all Losses that may
be imposed on them or any of them by reason of the failure of Owner to correct
any present or future violation or alleged violation of any and all present or
future laws, ordinances, statutes, or regulations of any public authority or
official thereof, having or claiming to have jurisdiction thereover, of which it
has actual notice. In the event it is alleged or charged that any Improvement or
any equipment on a Property or any act or failure to act by Owner with respect
to the Property or the sale, rental, or other disposition thereof fails to
comply with, or is in violation of, any of the requirements of any
constitutional provision, statute, ordinance, law, or regulation of any
governmental body or any order or ruling of any public authority or official
thereof having or claiming to have jurisdiction thereover, and Manager, in its
sole and absolute discretion, considers that the action or position of Owner,
with respect thereto may result in damage or liability to Manager, Manager shall
have the right to cancel this Agreement at any time by written notice to Owner
of its election so to do, which cancellation shall be effective upon the service
of such notice. Such cancellation shall not release the indemnities of Owner set
forth in this Agreement and shall not terminate any liability or obligation of
Owner to Manager for any payment, reimbursement, or other sum of money then due
and payable to Manager hereunder.

 

3.8                                 Extraordinary Payments. Owner agrees to give
adequate advance written notice to Manager if Owner desires that Manager make
any extraordinary payment, out of Gross Revenue, to the extent funds are
available after the payment of Manager’s compensation as provided for herein and
all operational expenses, of mortgage indebtedness, general taxes, special
assessments, or fire, boiler or any other insurance premiums.

 


ARTICLE IV


 


EXPENSES


 

4.1                                 Owner’s Expenses. Except as otherwise
specifically provided, all costs and expenses incurred hereunder by Manager in
fulfilling its duties to Owner shall be for the account of and on behalf of
Owner. Such costs and expenses shall include the wages and salaries and other
employee-related expenses of all on-site and off-

 

8

--------------------------------------------------------------------------------


 

site employees of Manager who are engaged in the operation, management,
maintenance and leasing or access control of the Properties, including taxes,
insurance and benefits relating to such employees, and legal, travel and other
out-of-pocket expenses that are directly related to the management of specific
Properties. All costs and expenses for which Owner is responsible under this
Management Agreement shall be paid by Manager out of the Account. In the event
the Account does not contain sufficient funds to pay all said expenses, Owner
shall fund all sums necessary to meet such additional costs and expenses.

 

4.2                                 Manager’s Expenses. Manager shall, out of
its own funds, pay all of its general overhead and administrative expenses.

 


ARTICLE V


 


MANAGER’S COMPENSATION


 

5.1                                 Management Fees. Commencing on the date
hereof, Owner shall pay Manager property management and leasing fees in an
amount equal to four and one-half percent (4.5%) of Gross Revenues (the
“Management Fees”) on a monthly basis from the rental income received from the
Properties over the term of this Management Agreement. In the event that Owner
contracts directly with a non-affiliated third-party property manager in respect
of a Property, Owner shall pay Manager an oversight fee equal to one percent
(1%) of Gross Revenues of such Property to compensate Manager for transition
services to coordinate and align the systems and policies of the third-party
property manager with those of Manager. Manager’s compensation under this
Section 5.1 shall apply to all renewals, extensions or expansions of Leases that
Manager has originally negotiated. In the event Manager assists with planning
and coordinating the construction of any tenant-paid finish-out or improvements,
Manager shall be entitled to receive from any such tenant an amount equal to not
greater than five percent (5.0%) of the cost of such tenant improvements.

 

5.2                                 Leasing Fees. In addition to the
compensation paid to Manager under Section 5.1 above, Manager shall be entitled
to receive a separate fee for the Leases of new tenants and renewals of Leases
with existing tenants in an amount not to exceed the fee customarily charged in
arm’s length transactions by others rendering similar services in the same
geographic area for similar properties as determined by a survey of brokers and
agents in such area.

 

5.3                                 Audit Adjustment. If any audit of the
records, books or accounts relating to the Properties discloses an overpayment
or underpayment of Management Fees, Owner or Manager shall promptly pay to the
other party the amount of such overpayment or underpayment, as the case may be.
If such audit discloses an overpayment of Management Fees for any fiscal year of
more than the correct Management Fees for such fiscal year, Manager shall bear
the cost of such audit.

 


ARTICLE VI


 


INSURANCE AND INDEMNIFICATION


 

6.1                                 Insurance to be Carried.

 

(a)                                  Manager shall obtain and keep in full force
and effect insurance on the Properties against such hazards as Owner and Manager
shall deem appropriate, but in any event insurance sufficient to comply with the
Leases and Ownership Agreements shall be maintained. All liability policies
shall provide sufficient insurance satisfactory to both Owner and Manager and
shall contain waivers of subrogation for the benefit of Manager.

 

(b)                                 Manager shall obtain and keep in full force
and effect, in accordance with the laws of the state in which each Property is
located, employer’s liability insurance applicable to and covering all employees
of Manager at the Properties and all persons engaged in the performance of any
work required hereunder, and Manager shall furnish Owner certificates of
insurers naming Owner as a co-insured and evidencing that such insurance is in
effect. If any work under this Management Agreement is subcontracted as
permitted herein, Manager shall include in each subcontract a provision that the
subcontractor shall also furnish Owner with such a certificate.

 

9

--------------------------------------------------------------------------------


 

6.2                                 Insurance Expenses. Premiums and other
expenses of such insurance, as well as any applicable payments in respect of
deductibles shall be borne by Owner.

 

6.3                                 Cooperation with Insurers. Manager shall
cooperate with and provide reasonable access to the Properties to
representatives of insurance companies and insurance brokers or agents with
respect to insurance that is in effect or for which application has been made.
Manager shall use its best efforts to comply with all requirements of insurers.

 

6.4                                 Accidents and Claims. Manager shall promptly
investigate and shall report in detail to Owner all accidents, claims for damage
relating to Ownership, operation or maintenance of the Properties, and any
damage or destruction to the Properties and the estimated costs of repair
thereof, and shall prepare for approval by Owner all reports required by an
insurance company in connection with any such accident, claim, damage, or
destruction. Such reports shall be given to Owner promptly, and any report not
so given within 10 (ten) days after the occurrence of any such accident, claim,
damage or destruction shall be noted in the monthly operating statement
delivered to Owner pursuant to Section 2.5(b). Manager is authorized to settle
any claim against an insurance company arising out of any policy and, in
connection with such claim, to execute proofs of loss and adjustments of loss
and to collect and receipt for loss proceeds.

 

6.5                                 Indemnification. Manager shall hold Owner
harmless from and indemnify and defend Owner against any and all claims or
liability for any injury or damage to any person or property whatsoever for
which Manager is responsible occurring in, on, or about the Properties,
including, without limitation, the Improvements when such injury or damage shall
be caused by the negligence of Manager, its agents, servants, or employees,
except to the extent that Owner recovers insurance proceeds with respect to such
matter. Owner will indemnify and hold Manager harmless against all liability for
injury to persons and damage to property caused by Owner’s negligence and which
did not result from the negligence of misconduct of Manager, except to the
extent Manager recovers insurance proceeds with respect to such matter.
Notwithstanding the foregoing, if the person seeking indemnification under this
Section 6.5 is an Affiliate, such person’s right to indemnification is subject
to any limitations imposed under the Company’s Articles of Incorporation or any
amendments thereto.

 


ARTICLE VII


 


TERM AND TERMINATION


 

7.1                                 Term. This Agreement shall commence on the
date first above written and shall continue until the seventh (7th) anniversary
of such date and thereafter for successive seven (7) year renewal periods,
unless on or before 30 days prior to the date last above mentioned or on or
before 30 days prior to the expiration of any such renewal period, Manager shall
notify Owner in writing that it elects to terminate this Agreement, in which
case this Agreement shall be thereby terminated on said last mentioned date. In
addition, and notwithstanding the foregoing, Owner may terminate this Agreement
at any time upon delivery of written notice to Manager not less than thirty (30)
days prior to the effective date of termination, in the event of (and only in
the event of) a showing by Owner of willful misconduct, gross negligence, or
deliberate malfeasance by Manager in the performance of Manager’s duties
hereunder. In addition, either party may terminate this Agreement immediately
upon the occurrence of any of the following:

 

(a)                                  A decree or order is rendered by a court
having jurisdiction (i) adjudging Manager as bankrupt or insolvent, or
(ii) approving as properly filed a petition seeking reorganization,
readjustment, arrangement, composition or similar relief for Manager under the
federal bankruptcy laws or any similar applicable law or practice, or
(iii) appointing a receiver or liquidator or trustee or assignee in bankruptcy
or insolvency of Manager or a substantial part of the property of Manager, or
for the winding up or liquidation of its affairs, or

 

(b)                                 Manager (i) institutes proceedings to be
adjudicated a voluntary bankrupt or an insolvent, (ii) consents to the filing of
a bankruptcy proceeding against it, (iii) files a petition or answer or consent
seeking reorganization, readjustment, arrangement, composition or relief under
any similar applicable law or practice, (iv) consents to the filing of any such
petition, or to the appointment of a receiver or liquidator or trustee or
assignee in bankruptcy or insolvency for it or for a substantial part of its
property, (v) makes an assignment for the benefit of creditors, (vi) is unable
to or admits in writing its inability to pay its debts

 

10

--------------------------------------------------------------------------------


 

generally as they become due unless such inability shall be the fault of the
other party, or (iv) takes corporate or other action in furtherance of any of
the aforesaid purposes.

 

7.2                                 Manager’s Obligations Upon Termination. Upon
the termination of this Management Agreement, Manager shall have the following
duties:

 

(a)                                  Manager shall deliver to Owner or its
designee, all books and records with respect to the Properties.

 

(b)                                 Manager shall transfer and assign to Owner,
or its designee, all service contracts and personal property relating to or used
in the operation and maintenance of the Properties, except personal property
paid for and owned by Manager. Manager shall also, for a period of sixty (60)
days immediately following the date of such termination, make itself available
to consult with and advise Owner, or its designee, regarding the operation,
maintenance and leasing of the Properties.

 

(c)                                  Manager shall render to Owner an accounting
of all funds of Owner in its possession and shall deliver to Owner a statement
of all Management Fees claimed to be due to Manager and shall cause funds of
Owner held by Manager relating to the Properties to be paid to Owner or its
designee.

 

7.3                                 Owner’s Obligations Upon Termination. Owner
shall pay or reimburse Manager for any sums of money due it under this Agreement
for services and expenses prior to termination of this Agreement. All provisions
of this Agreement that require Owner to have insured, or to protect, defend,
save, hold and indemnify or to reimburse Manager shall survive any expiration or
termination of this Agreement and, if Manager is or becomes involved in any
claim, proceeding or litigation by reason of having been Manager of Owner, such
provisions shall apply as if this Agreement were still in effect.

 

The parties understand and agree that Manager may withhold funds for sixty (60)
days after the end of the month in which this Agreement is terminated to pay
bills previously incurred but not yet invoiced and to close accounts. Should the
funds withheld be insufficient to meet the obligation of Manager to pay bills
previously incurred, Owner will, upon demand, advance sufficient funds to
Manager to ensure fulfillment of Manager’s obligation to do so, within ten
(10) days of receipt of notice and an itemization of such unpaid bills.

 


ARTICLE VIII


 


MISCELLANEOUS


 

8.1                                 Notices. All notices, approvals, consents
and other communications hereunder shall be in writing, and, except when receipt
is required to start the running of a period of time, shall be deemed given when
delivered in person or on the fifth day after its mailing by either party by
registered or certified United States mail, postage prepaid and return receipt
requested, to the other party, at the addresses set forth after their respect
name below or at such different addresses as either party shall have theretofore
advised the other party in writing in accordance with this Section 8.1.

 

 

Owner:

BEHRINGER HARVARD OPPORTUNITY OP I, LP

 

 

c/o Behringer Harvard Opportunity REIT I, Inc.

 

 

15601 Dallas Parkway

 

 

Suite 600

 

 

Addison, Texas 75001

 

 

Attention: Chief Legal Officer

 

 

 

 

Manager:

HPT MANAGEMENT SERVICES LP

 

 

15601 Dallas Parkway

 

 

Suite 600

 

 

Addison, Texas 75001

 

 

Attention: Chief Legal Officer

 

8.2                                 Governing Law; Venue. This Management
Agreement shall be governed by and construed in accordance with the laws of the
State of Texas, and any action brought to enforce the agreements made hereunder
or

 

11

--------------------------------------------------------------------------------


 

any action which arises out of the relationship created hereunder shall be
brought exclusively in Dallas County, Texas.

 

8.3                                 Assignment. Manager may delegate partially
or in full its duties and rights under this Management Agreement but only with
the prior written consent of Owner. Owner acknowledges and agrees that any or
all of the duties of Manager as contained herein may be delegated by Manager and
performed by a person or entity (“Submanager”) with whom Manager contracts for
the purpose of performing such duties. Owner specifically grants Manager the
authority to enter into such a contract with a Submanager; provided that, unless
Owner otherwise agrees in writing with such Submanager, Owner shall have no
liability or responsibility to any such Submanager for the payment of the
Submanager’s fee or for reimbursement to the Submanager of its expenses or to
indemnify the Submanager in any manner for any matter; and provided further that
Manager shall require such Submanager to agree, in the written agreement setting
forth the duties and obligations of such Submanager, to indemnify Owner for all
Losses incurred by Owner as a result of the willful misconduct or gross
negligence of the Submanager, except that such indemnity shall not be required
to the extent that Owner recovers issuance proceeds with respect to such matter.
Any contract entered into between Manager and a Submanager pursuant to this
Section 8.3 shall be consistent with the provisions of this Agreement, except to
the extent Owner otherwise specifically agrees in writing. This Management
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.

 

8.4                                 Third Party Leasing Services. Manager
acknowledges that from time to time Owner may determine that it is in the best
interests of Owner to retain a third party to provide certain leasing services
with respect to certain Properties and to compensate such third party for such
leasing services. Upon the prior written consent of Manager, Owner shall have
the authority to enter into such a contract for leasing services with a third
party (a “Third Party Leasing Agreement”); provided that Manager shall have no
liability or responsibility to Owner for any of the duties and obligations
undertaken by such party, and Owner agrees to indemnify Manager for all Losses
incurred by Manager as a result of acts of such third party pursuant to the
Third Party Leasing Agreement. To the extent that leasing services are
specifically required to be performed by a third party pursuant to such Third
Party Leasing Agreement, Manager shall have no obligation to perform such
leasing services and Owner shall have no obligation to Manager for leasing fees
pursuant to Section 5.2 hereof.

 

8.5                                 Third Party Management Services. Manager
acknowledges that from time to time Owner may acquire interests in Properties in
which Owner does not control the determination of the party that is engaged to
provide property management and other services to be provided by Manager with
respect to all Properties acquired by Owner hereunder. Upon the prior written
consent of Manager, Owner shall have the authority to acquire such
non-controlling interests in Properties for which a third party provides some or
all of the services otherwise required to be performed by Manager hereunder (a
“Third Party Management Agreement”); provided that Manager shall have no
liability or responsibility to Owner for any of the duties and obligations
undertaken by such third party, and Owner agrees to indemnify Manager for all
Losses incurred by Manager as a result of the acts of such third party pursuant
to the Third Party Management Agreement. To the extent that property management
and other services are specifically required to be performed by a third party
pursuant to such Third Party Management Agreement, Manager shall have no
obligation to perform such services and Owner shall have no obligation to
Manager for compensation for such services pursuant to Article V hereof.

 

8.6                                 No Waiver. The failure of Owner to seek
redress for violation or to insist upon the strict performance of any covenant
or condition of this Management Agreement shall not constitute a waiver thereof
for the future.

 

8.7                                 Amendments. This Management Agreement may be
amended only by an instrument in writing signed by the party against whom
enforcement of the amendment is sought.

 

8.8                                 Headings. The headings of the various
subdivisions of this Management Agreement are for reference only and shall not
define or limit any of the terms or provisions hereof.

 

8.9                                 Counterparts. This Management Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, and it shall not be necessary in making proof of this Management
Agreement to produce or account for more than one such counterpart.

 

12

--------------------------------------------------------------------------------


 

8.10                           Entire Agreement. This Management Agreement
contains the entire understanding and all agreements between Owner and Manager
respecting the management of the Properties. There are no representations,
agreements, arrangements or understandings, oral or written, between Owner and
Manager relating to the management of the Properties that are not fully
expressed herein.

 

8.11                           Disputes. If there shall be a dispute between
Owner and Manager relating to this Management Agreement resulting in litigation,
the prevailing party in such litigation shall be entitled to recover from the
other party to such litigation such amount as the court shall fix as reasonable
attorneys’ fees.

 

8.12                           Activities of Manager. The obligations of Manager
pursuant to the terms and provisions of this Management Agreement shall not be
construed to preclude Manager from engaging in other activities or business
ventures, whether or not such other activities or ventures are in competition
with Owner or the business of Owner.

 

8.13                           Independent Contractor. Manager and Owner shall
not be construed as joint venturers or partners of each other pursuant to this
Management Agreement, and neither shall have the power to bind or obligate the
other except as set forth herein. In all respects, the status of Manger to Owner
under this Agreement is that of an independent contractor.

 

8.14                           No Third-Party Rights. Nothing expressed or
referred to in this Management Agreement will be construed to give any Person
other than the parties to this Management Agreement any legal or equitable
right, remedy or claim under or with respect to this Management Agreement or any
provision of this Management Agreement, except such rights as shall inure to a
successor or permitted assignee pursuant to Section 8.3.

 

8.15                           Ownership of Proprietary Property. The Manager
retains ownership of and reserves all Intellectual Property Rights in the
Proprietary Property. To the extent that Owner has or obtains any claim to any
right, title or interest in the Proprietary Property, including without
limitation in any suggestions, enhancements or contributions that Owner may
provide regarding the Proprietary Property, Owner hereby assigns and transfers
exclusively to the Manager all right, title and interest, including without
limitation all Intellectual Property Rights, free and clear of any liens,
encumbrances or licenses in favor of Owner or any other party, in and to the
Proprietary Property. In addition, at the Manager’s expense, Owner will perform
any acts that may be deemed desirable by the Manager to evidence more fully the
transfer of ownership of right, title and interest in the Proprietary Property
to the Manager, including but not limited to the execution of any instruments or
documents now or hereafter requested by the Manager to perfect, defend or
confirm the assignment described herein, in a form determined by the Manager.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Property Management and
Leasing Agreement as of the date first above written.

 

 

 

BEHRINGER HARVARD OPPORTUNITY REIT I, INC.

 

 

 

 

 

 

 

By:

 /s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President – Corporate Development &
Legal and Secretary

 

 

 

 

BEHRINGER HARVARD OPPORTUNITY OP I, LP

 

 

 

 

By:

Behringer Harvard Opportunity REIT I, Inc.

 

 

General Partner

 

 

 

 

 

By:

 /s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate Development
& Legal and Secretary

 

 

 

 

 

 

 

HPT MANAGEMENT SERVICES LP

 

 

 

 

 

 

 

By:

 /s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President – Corporate Development &
Legal and Secretary

 

14

--------------------------------------------------------------------------------

 